Order entered January 4, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00798-CV

                         WRENN WOOTEN, Appellant

                                         V.

    THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,
         JIM ZARA, AND PATRICK MATTHEWS, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01871-2018

                                     ORDER

      Before the Court is appellant’s December 31, 2020 unopposed second

motion for an extension of time to file his brief on the merits. We GRANT the

motion and extend the time to January 22, 2021. We caution appellant that

further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE